This action arises out of a three-car accident on July 6, 2008, on Coney Island Avenue, in Brooklyn. The defendant Valerie Mays cross-moved for summary judgment, in effect, dismissing the complaint and all cross claims insofar as asserted against her. In the order appealed from, the Supreme Court, among other things, denied the cross motion. We affirm the order insofar as appealed from by Mays.
In support of her cross motion, Mays submitted evidence that, in itself, demonstrated the existence of triable issues of fact as *920to whether she was negligent in the happening of the accident. Consequently, she failed to establish her prima facie entitlement to judgment as a matter of law, and the Supreme Court properly denied her cross motion, without regard to the sufficiency of the opposition papers (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Darras v Romans, 85 AD3d 710, 712 [2011]). Balkin, J.E, Leventhal, Belen and Roman, JJ., concur.